ON Application for Rehearing.
After having analyzed the facts, we thought that evidence, in addition to that before us, should be heard in the lower court. In consequence, the judgment was annulled; the case was not dismissed, but remanded for further examination, and a judgment in the lower court, after hearing, and such other legal steps as the respective rights of the parties might demand.
In regard to costs, the general rule is that one cast on appeal must pay the costs of appeal. The appellee, who would have had to pay the costs on appeal if we had applied the rule, has no cause of complaint.
Under the exceptional circumstances of this case, we applied the rules announced in Wilkinson vs. Martin, 13 An. 479.
Rehearing refused.